BAKER, Judge
(concurring):
For the reasons set forth, I find the evidence legally sufficient for both offenses and, thus, join the majority in affirming the court below. I write separately because I find some, but not all of the majority opinion’s facts persuasive in applying Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). In particular, I would rely on those facts recounted below for which there is a direct nexus between appellant and the Mangold Desert Eagle; I do not rely on facts associated with other Desert Eagles, such as appellant’s alterations to his pack, for which appellant was not convicted. Second, I would not apply a theory of wrongful with*4holding, based on a failure to return the pistol or report its taking, in order to sustain appellant’s conviction for dereliction of duty. Applying Jackson, I conclude the panel could find that appellant intended to permanently deprive the government of Haiti of the pistol at the time he took it for PVT Mangold. The panel’s conclusion regarding dereliction of duty logically follows.

I. FACTS

Appellant was part of the force guaranteeing the removal of the dictatorial regime in Haiti during Operation Restore Democracy. On September 10, 1994, prior to the landing of forces, the operational commander issued General Order # 1. That order prohibited, inter alia, the “taking or retention of war trophies or individual souvenirs.” *
On October 2, 1994, during a routine patrol, the squad to which appellant was attached found a cache of individual and crew-served weapons in bunkers at Fort Dimache, Haiti. Among the weapons were conventional American military weapons, a number of submachine guns, and several “Desert Eagle” pistols in various calibers. Another unit assumed responsibility for security of the bunkers, and the squad was assigned other duties. However, the squad returned to secure the bunkers and guard the weapons from October 9 to the 19th.
On October 6, 1LT Melano, the company executive officer and acting commanding officer, took an M-79 grenade launcher and a MAC machine gun from the weapons cache as unit trophies. 1LT Melano testified that, at the time, he was “under the impression from my battalion commander that we could legitimately take some weapons back with us.”
SGT Marjamaki, the squad leader, testified that 1LT Melano gave him permission to give his squad bayonets from the weapons cache. However, 1LT Melano testified that he did not give such authorization, but instead told SGT Marjamaki that he would “check with higher” and “get permission.” Nonetheless, each member of the squad then received a bayonet from Marjamaki. Additionally, during a routine patrol on October 10, SGT Marjamaki and appellant removed three Desert Eagle pistols from Bunker 4.
On October 14, PVT (formerly SPC) Man-gold, the unit supply noncommissioned officer and 1LT Melano’s driver, delivered water to SGT Marjamaki’s squad. According to both SGT Marjamaki and PVT Mangold, the two soldiers discussed getting PVT Mangold a Desert Eagle pistol from the weapons cache. PVT Mangold testified that “I told him I was going to try to get it back to the States.” SGT Marjamaki also mentioned that he and appellant had removed three Desert Eagle pistols from the cache and that the pistols “could get back with the unit armorer.”
According to SGT Marjamaki, the entire squad stood nearby and overheard his conversation with PVT Mangold. PVT Mangold testified that the nearest person was appellant, who he thought was “just listening to us.” PFC Holland also testified that appellant stood nearby. However, appellant testified that he neither saw SGT Marjamaki and PVT Mangold nor heard the conversation between the two of them.
Four soldiers testified that SGT Marjamaki then gave the bunker keys to appellant. Appellant testified that SGT Marjamaki told him to get PVT Mangold a Desert Eagle pistol. PFC Holland testified that SGT Marjamaki said “if he gets caught, tell them I don’t know nothing about it.” Another soldier at the scene, PVT Victor, did not recall SGT Marjamaki making this statement. Appellant then removed a Desert Eagle pistol from Bunker 4 and gave it to PVT Mangold.
SGT Marjamaki testified that sometime between October 16 and 19, SFC Jones, the platoon leader, told the squad that all weapons had to be returned to the bunker. SGT Marjamaki testified that he sent appellant to Bunker 4 to return the bayonets, the Desert Eagle pistols, and the M-79 and MAC ma*5chine gun removed by 1LT Melano. The Desert Eagle pistol given to PVT Mangold was not among the weapons returned.
1LT Melano testified that he did not learn of the specific General Order # 1 prohibition against war trophies until after October 19. Members of the squad testified that they were not briefed on General Order # 1 until October 28.

II. ANALYSIS

In reviewing for legal sufficiency, this Court applies the following test: “whether, considering the evidence in the light most favorable to the prosecution, a reasonable factfinder could have found all the essential elements beyond a reasonable doubt.” United States v. Turner, 25 MJ 324 (CMA 1987)(citing Jackson, 443 U.S. at 319, 99 S.Ct. 2781). When applying this test, this Court is “bound to draw every reasonable inference from the evidence of record in favor of the prosecution.” United States v. Blocker, 32 MJ 281, 284 (CMA 1991).
The offense of larceny requires that the following elements be proven:
(1) That the accused wrongfully took, obtained, or withheld certain property from the possession of the owner or of any other person;
(2) That the property belonged to a certain person;
(3) That the property was of a certain value, or of some value; and
(4) That the taking, obtaining, or withholding by the accused was with the intent permanently to deprive or defraud another person of the use and benefit of the property or permanently to appropriate the property for the use of the accused or for any person other than the owner.
Para. 46b(l), Part IV, Manual for Courts-Martial, United States (2000 ed.).
The second and third elements were not in dispute. Testimony at trial showed that the weapon belonged to the Haitian government (element 2) and that it had value (element 3). The issue for the panel, then, was whether appellant knew that the taking was wrongful (element 1) and possessed the specific intent to permanently deprive (element 4) when he removed the pistol from the weapons cache.
First, the panel could reasonably infer that appellant overheard the conversation between SGT Marjamaki and PVT Mangold, during which Mangold informed SGT Marjamaki of his intent to take the pistol home, and listened to SGT Marjamaki tell him about the three Desert Eagle pistols that he and appellant had removed from Bunker 4. These statements indicated that PVT Man-gold was not asking for the pistol as a unit trophy, but for his own use. Three witnesses (Marjamaki, Mangold, and Holland) placed appellant close enough to have overheard this conversation. While appellant disputes having overheard (or even seen) the conversation, it was for the panel to assess the credibility of the witnesses’ competing statements. The panel, believing that appellant overheard the conversation, could have concluded beyond a reasonable doubt that appellant knew removing the pistol from the weapons cache was wrongful.
Second, even if appellant did not overhear the conversation between SGT Marjamaki and PVT Mangold, PFC Holland testified:
PFC Holland: Well, as Pacheco was leaving to go to the bunker, he said “if he gets caught, tell them I don’t know nothing about it.”
On cross, defense counsel, recharacterizing PFC Holland’s statement, asked:
DC: And then after Specialist Pacheco walked away was when he made the comment that if Mangold was caught, he, Sergeant Marjamaki, didn’t know anything about it.
To this PFC Holland responded, “Yes, sir.”
The record is ambiguous as to whether SGT Marjamaki actually made this statement, where appellant was when SGT Marjamaki made this statement, and whether appellant heard SGT Marjamaki’s statement. In United States v. McGinty, 38 MJ 131 (CMA 1993), this Court states: “In resolving legal sufficiency questions, this Court is bound to draw every reasonable inference from the evidence of record in favor of the *6prosecution.” Id. at 132 (quoting Blocker, 32 MJ at 284). I conclude, based on the record, that a panel could reasonably infer that SGT Marjamaki made the statement and that appellant overheard it.
Lawful orders do not need to be disavowed. The panel, believing that appellant overheard SGT Marjamaki’s statement, could also have concluded beyond a reasonable doubt that appellant knew he was not acting pursuant to a lawful order. Thus, a reasonable factfinder could have found that appellant either overheard SGT Marjamaki disavow his actions or overheard the conversation between SGT Marjamaki and PVT Mangold, or both. Either finding would negate the defense that appellant merely followed apparently lawful orders.
The offense of dereliction in the performance of one’s duties requires that the following elements be proven:
(1) That the accused had certain duties;
(2) That the accused knew or reasonably should have known of the duties; and
(3) That the accused was willfully derelict in the performance of those duties.
Para. 16b(3), Part TV, Manual, supra.
The first two elements were not in dispute at trial. Appellant had a duty to safeguard the bunkers and the weapons within (element 1). In addition, appellant knew of this duty (element 2). Thus, the issue facing the panel was whether appellant was willfully derelict in the performance of those duties (element 3).
The panel could reasonably find that appellant was willfully derelict based on the conclusion above. If the panel believed beyond a reasonable doubt that appellant was not merely following valid orders — but knew that removing the pistol was wrong — then the specific intent to steal also shows willfulness in the dereliction of one’s duty.
I would affirm the panel’s finding regarding dereliction on this basis alone, without addressing appellant’s failure to later return the pistol or to report its removal, in a context where his squad leader and superior failed to do the same. (I accept, as a matter of law, that larceny and dereliction of duty can also be established through withholding of property; however, this is a case about a wrongful taking.)
Based on the foregoing, I am satisfied that there is sufficient evidence on the record from which rational factfinders could conclude beyond a reasonable doubt that the essential elements of larceny and dereliction in the performance of duties were proven.

 Paragraph 5e(l)(c) states: "No weapon, munition, or military article of equipment captured or acquired by any means other than official issue may be retained for personal use or shipped out of the JOA for personal retention or control.”